Citation Nr: 0424668	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  01-04 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of resection of the right and left 
first ribs.  

2.  Entitlement to a disability rating in excess of 20 
percent for chronic left lower brachial plexitis.  

3.  Entitlement to a disability rating in excess of 20 
percent for chronic right lower brachial plexitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1971 and from September 1976 to July 1987.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Buffalo, New York, Regional Office 
(RO).  The veteran filed a notice of disagreement with that 
rating decision in October 2000.  After receiving a statement 
of the case in March 2001, the veteran perfected his appeal 
to the Board by timely filing a substantive appeal in April 
2001.  

A hearing at which the veteran testified was conducted before 
the undersigned Veterans Law Judge at the RO in April 2004.  

As will be explained below, the issues of entitlement to 
increased ratings for chronic left and right lower brachial 
plexitis are remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


FINDING OF FACT

The veteran is shown to experience chest pain related to his 
status post resection of the right and left first ribs.  




CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for residuals of resection of the right and left first ribs 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, Diagnostic Code 5297 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The March 2001 statement of the case, along with the January 
2004 supplemental statement of the case, advised the veteran 
of the laws and regulations pertaining to his claim of 
entitlement to an increased rating for residuals of resection 
of the right and left first ribs.  Those documents informed 
the veteran of the evidence of record and explained the 
reasons and bases for denial of his claim.  He was informed 
that he did not meet the criteria for a higher rating.  Both 
the statement of the case and the supplemental statement of 
the case made it clear to the veteran that in order to 
prevail on his increased rating claim, he needed to present 
medical evidence showing he satisfied the criteria for a 
higher rating.  The RO sent a letter to the veteran dated in 
August 2003 that informed him as to what action he needed to 
take and what action the RO would take on his claim.  
Specifically he was told that he needed to submit evidence 
showing that the disability from his residuals of resection 
of the right and left first ribs had worsened.  Accordingly, 
the requirements regarding the duty to notify have been met.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the veteran's, which sequence of 
events was found to constitute error in Pelegrini v. 
Principi, U.S. Vet. App. No. 01-944 (June 24, 2004) 
(Pelegrini II).  However, the Board notes that following the 
August 2003 letter to the veteran that informed him of the 
VCAA, and his and VA's responsibilities in the claims 
process, his claim was subsequently reviewed and an analysis 
of its merits accomplished as described in the January 2004 
supplement statement of the case.  The veteran was then given 
another opportunity to submit additional evidence or 
argument.  Neither the veteran or his representative 
submitted any additional evidence, or identified any source 
from whom records could be obtained.  Additionally, the 
veteran presented testimony concerning his claim at an April 
2004 Travel Board hearing before the undersigned Veterans Law 
Judge.  Under these circumstances, the Board considers the 
lack of notice prior to the initial decision by the RO in 
this case, was not prejudicial to the veteran.  

Regarding the duty to assist, the veteran's service medical 
records have been associated with the claims file, together 
with recent VA medical records.  Additionally, in response to 
his current claim he was provided a VA examination in July 
1999.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
residuals of resection of the right and left first ribs since 
he was last examined in July 1999.  The veteran has not 
reported receiving any treatment (other than at VA, which 
records were obtained), and there are no records suggesting 
an increase in disability has occurred as compared to the 
July 1999 VA examination findings.  The Board concludes there 
is sufficient evidence to rate the service-connected 
condition fairly.  See also VAOPGCPREC 11-95 (the duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted).  Under these circumstances, it is 
apparent that no additional evidentiary development is 
warranted since the file contains the medical records from 
service and comprehensive information regarding the residuals 
of resection of the right and left first ribs.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.  

The veteran asserts that his residuals of resection of the 
right and left first ribs are more severely disabling than 
currently evaluated and, therefore, warrant a higher rating.  

Service medical records reveal that following complaints of 
bilateral intermittent arm numbness the veteran underwent 
resection of the right first rib in 1983 for presumed 
bilateral thoracic outlet syndrome.  He subsequently 
underwent resection of the left first rib in March 1984.  

At a March 1996 VA medical examination, the veteran's 
complaints included chronic chest pain postoperatively around 
the scars related to resection of the right and left first 
ribs.  The diagnosis was chronic chest pain syndrome, 
postoperative.  

A VA orthopedic examination was performed in July 1999.  Scar 
tissue was noted on the anterior rib area of the right and 
left chest wall, and the veteran complained of chest pain in 
those areas, for which he took Motrin.  There was no 
tenderness on the chest wall.  The diagnosis was status post 
rib resection for anterior thoracic outlet syndrome, first 
rib bilaterally.  

VA outpatient records, dated from July 1999 to January 2004, 
show that the veteran continued to have complaints of chest 
pain in the areas where the right and left first ribs had 
been resected.  

Service connection was granted for residuals of resection of 
the right and left first ribs by a July 1988 rating decision, 
and a 10 disability rating was assigned, effective July 18, 
1987.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Removal of ribs are rated as follows: a 50 percent rating is 
assigned for removal of more than six ribs; a 40 percent 
rating is assigned for removal of five or six ribs; a 30 
percent rating is assigned for removal of three or four ribs; 
a 20 percent rating is assigned for removal of two ribs; and 
a 10 percent rating is assigned for removal of one rib, or 
resection of two or more ribs without regeneration.  
38 C.F.R. § 4.71a; Diagnostic Code 5297.  Because the 
evidence shows that the veteran only had resection of two 
ribs and there is no regeneration, the 10 percent rating 
currently assigned for that surgery is proper under 
Diagnostic Code 5297, and this aspect of the appeal is 
denied.   

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321(b)(1) which provide that 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his residuals of resection of the 
right and left first ribs and there is no indication that the 
disorder has a marked interference with employment.  Any 
complaints of pain are considered contemplated in the current 
evaluation.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action. 
VAOPGCPREC 6-96 (1996).  


ORDER

An increased rating for residuals of resection of the right 
and left first ribs is denied.  


REMAND

The veteran contends that his service-connected chronic left 
lower brachial plexitis and chronic right lower brachial 
plexitis are each more severely disabling than currently 
evaluated, and, therefore, warrants higher ratings.  

The July 1988 rating decision granted service connection for 
chronic left lower brachial plexitis and chronic right lower 
brachial plexitis, and assigned a 20 percent disability 
rating for each disorder, effective July 18, 1987.  

Review of the claims file shows that the veteran was last 
afforded a VA examination to evaluate his service connected 
disabilities in July 1999.  Based on his testimony at his 
April 2004 Travel Board hearing, the Board finds that VA 
orthopedic and neurologic examinations would be helpful in 
assessing the current disability associated with his chronic 
left and right lower brachial plexitis.  


Accordingly, the veteran's claims for increased ratings for 
his chronic left and right lower brachial plexitis are 
remanded to the RO for the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, the 
veteran should be notified of what evidence VA 
will develop, and what evidence he must 
furnish.  

2.  Contact the VA medical facilities in 
Buffalo, New York, and request any medical 
records pertaining to the veteran since January 
2004.  All records obtained should be 
associated with the claims file.  If the VA 
medical facilities have no such records, they 
should be requested to so state.  

3.  After any VA medical records have been 
received, schedule the veteran for a VA 
orthopedic and neurological examination to 
determine the severity of his chronic left and 
right lower brachial plexitis.  All indicated 
studies, including range of motion studies for 
the left and right upper extremities should be 
performed, if not contraindicated.  The entire 
claims folder and a copy of this Remand should 
be made available to and reviewed by the 
examiner(s) prior to the examination.  The 
examiner(s) should also be requested to present 
all opinions and findings, and the reasons and 
bases therefor, in a clear, comprehensive, and 
legible manner on the examination report.  

4.  Advise the veteran of the provisions set 
forth at 38 C.F.R. § 3.655(b) regarding failure 
to report for scheduled VA examinations.  

5.  After the above actions have been 
completed, re-adjudicate the claims for 
increased ratings for chronic left and right 
lower brachial plexitis.  If either of those 
decisions remain adverse to the veteran, 
furnish him and his representative with a 
supplemental statement of the case, and accord 
them an appropriate period of time to respond.  
Thereafter, return the case to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



